Citation Nr: 0529582	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  01-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.  

2.	Entitlement to an increased rating for residuals of an 
injury of the thoracic spine, evaluated as 10 percent 
disabling prior to September 26, 2003 and currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1976 
and from October 1976 to October 1980.  

This appeal arises from a Department of Veterans Affairs 
Regional Office, Denver, Colorado (RO) rating decision, which 
denied the appellant's claim for entitlement to an increased 
rating for a thoracic spine disorder and denied that new and 
material evidence had been submitted to reopen a previously 
denied claim for service connection for bilateral knee 
disorders.  

The matter regarding the evaluation of the veteran's thoracic 
spine disorder, rated 10 percent disabling, was remanded to 
the RO in September 2003, after regulations giving the Board 
authority to conduct evidentiary development were 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  By rating 
decision dated in June 2005, the RO increased the evaluation 
of the veteran's thoracic spine disorder to 40 percent, 
written as being effective September 23, 2003, the date that 
revised regulations applicable to evaluation of spine 
disorders became effective.  It is noted that the actual 
effective date of the revised regulations was September 26, 
2003, and the Board has phrased the issue accordingly.  This 
is an administrative change that should not effect the date 
of payment which would be the first of the next month.  The 
veteran has continued his appeal to this issue.  

In an October 2002 decision, the Board likewise denied the 
appellant's application to reopen his previously denied claim 
for service connection for bilateral knee disorders.  The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court), and the Board's 
decision was vacated pursuant to a February 2004 Order, 
following a Joint Motion for Remand and to Stay Further 
Proceedings.  The parties requested that the Court vacate the 
Board's October 2002 decision and remand the matter so that 
the Board could consider the appellant's claim under the 
notification provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The Court granted the joint motion and 
remanded the case to the Board.

The Board subsequently remanded the case to the RO for 
additional notification and consideration.  Both claims have 
now been returned to the Board for further adjudication.


FINDINGS OF FACT

1.	In a November 1996 decision, the Board denied an 
application to reopen a claim for entitlement to service 
connection for bilateral chondromalacia, a bilateral knee 
disorder.  

2.	Evidence received subsequent to the November 1996 decision 
of the Board is cumulative and, when considered with evidence 
earlier of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.	Prior to September 2003, the veteran's thoracic spine 
disability was manifested by pain and limitation of motion 
that is productive of no more than moderate or severe 
impairment; ankylosis of the spine is not demonstrated.  

4.	In April 2005, the combined limitation of forward flexion 
of the veteran's thoracolumbar spine is limited to 30 
degrees; ankylosis of the spine is not demonstrated.   





CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the 
November 1996 decision of the Board is not new and material, 
the claim is not reopened and the November 1996 Board 
decision is final.  38 U.S.C.A. §5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (a) (2001).

2.  The criteria for a rating in excess of 10 percent for 
residuals of an injury of the thoracic spine were not met 
under the rating criteria in effect prior to September 26, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002).  

3.  The criteria for a rating in excess of 40 percent for 
residuals of an injury of the thoracic spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2004 and February 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in (his/her) possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

Bilateral Knee Disorders

Service connection for bilateral chondromalacia, a bilateral 
knee disorder was last previously denied by the Board in a 
November 1996 decision.  Service connection for 
chondromalacia was previously denied in 1976, 1981, and 1993 
rating decisions of the RO.  The last decision is to be 
finalized Evans v. Brown 9 Vet. App. 273 (1996).  Although 
the veteran's current claim is for service connection for 
bilateral knee disorders, this is considered to be part and 
parcel of the prior claim for service connection for 
bilateral chondromalacia.  McGraw v Brown, 7 Vet. App. 138 
(1994).  

A decision of the Board is final, with the exception that a  
veteran may later reopen his claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  
Therefore, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may 
now be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

It is noted that, as part of the VCAA, there was a change in 
the law applicable to claims relating to new and material 
evidence.  The implementing regulations were adopted on 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The regulatory changes for 3.156(a) apply to 
claims filed on or after August 29, 2001 and are not 
applicable in the present case.  

Evidence of records at the time of the November 1996 decision 
of the Board included the service medical records that showed 
that at the time of entry into active duty in 1972, the 
veteran gave a history of Osgoods-Schlatters disease of both 
knees and this was noted on his entrance examination report.  
He was treated for knee pain from 1975 to 1977, during which 
time chondromalacia was diagnosed.  This was considered to be 
a symptoms of his previously existing Osgoods-Schlatters 
disease.  Also of record were the results of a 1981 VA 
compensation examination, which showed a diagnosis of 
chondromalacia of the left knee.  Based on this evidence, the 
RO rendered a 1981 decision that was not appealed by the 
veteran that the knee disorders had existed prior to service 
and were not considered to have increased in severity while 
he was on active duty.  Additional evidence received prior to 
the 1996 Board decision included reports of VA and private 
treatment that was primarily for disabilities unrelated to 
the knees.  In a March 1993 statement from a private 
physician, the veteran did complain of pain in his left knee, 
but X-ray studies were normal and range of motion was good.  
The examiner believed that the veteran could have early 
arthritis of the left knee, but that the complaints were more 
likely attributable to an injury of the ligaments of the 
knee.  In a November 1993 VA outpatient treatment report, the 
veteran complained of tenderness over the lateral condyle of 
the left knee.  No diagnostic impression of a left knee 
disorder was made at that time.  

Evidence of record received subsequent to the November 1996 
decision of the board, which may be utilized to determine 
whether new and material evidence has been submitted to 
reopen the claim, includes additional reports of VA 
outpatient treatment showing complaints of knee pain.  No 
medical references are made in the records regarding whether 
the veteran's knee disorder, which preexisted service, was 
aggravated therein.  This evidence submitted by the veteran 
consists primarily of records of treatment many years after 
service that does not indicate in any way that the conditions 
are service connected.  Such evidence is not new and material 
evidence upon which the claim may be reopened.  Cox v. Brown, 
5 Vet. App. 95 (1993).  

Also of record are the results of a July 1999 VA compensation 
examination.  At that time, the examiner reviewed the 
veteran's past history of knee disabilities and noted on 
examination enlargement of the knees in the pretibial area 
that was deemed consistent with Osgood-Schlatter disease.  On 
squatting the veteran had complaints of pain that were 
compatible with Osgood-Schlatter changes.  The diagnosis was 
bilateral Osgood-Schlatter of the knees, intermittent, 
chronic, complaints compatible with this pre-existing 
congenital finding as described.  Range of motion of the 
knees was from 0 degrees extension to 140 degrees flexion, 
with normal X-ray studies.  These findings do not show that 
the veteran's knee disorder, which pre-existed service, was 
aggravated therein.  Rather, as range of motion and X-ray 
studies were normal, this examination supports a finding that 
there has not been any additional disability from the Osgood-
Schlatter changes.  

It is noted that the veteran testified at a hearing on appeal 
in June 2002.  While he gave sworn testimony to the effect 
that he believes that there is a relationship between service 
and his claimed knee disabilities, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Such 
testimony in and of itself is not sufficient to reopen a 
previously denied claim for service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).

Under these circumstances, the Board finds that evidence that 
is both new and material has not been submitted.  Therefore, 
the application to reopen the claim for service connection 
for bilateral knee disorders is denied.  

Increased Rating for Thoracic Spine

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is noted that during the pendency of the veteran's appeal, 
the regulations applicable to the evaluation of spine disease 
were changed.  In such cases, the old law is applied prior to 
the effective date of the new, after which, the new law is 
applied.  VAOPGCPREC 7-2003, Karnas v. Derwinski, 1 Vet. App. 
308 (1991), overruled in part by Kuzma v. Principi, 341 f.3rd 
1327 (Fed. Cir. 2003).  

An examination was conducted by VA in January 1999.  
Regarding his back, the veteran reported midline low back 
pain and a feeling of tingling in the back at times.  His 
symptoms were made worst by forward or lateral bending.  He 
denied fatigability in the thoracic spine region, but 
reported increased pain on motion.  Examination of the 
thoracic spine showed no gross tenderness, deformity, 
swelling or spasm.  Range of motion of the lumbothoracic 
spine showed forward flexion to 70 or 75 degrees; backward 
extension to 30 or 35 degrees; lateral flexion to 40 degrees, 
bilaterally; and rotation to 30 or 35 degrees, bilaterally.  
There were no focal Neurologic deficits in either of the 
lower extremities.  There was mildly increased pain with 
resistance on flexion and extension, but no fatigability or 
incoordination noted.  The assessment was of mild thoracic 
spine strain, with degenerative changes.  The examiner stated 
that he would assign an additional 10 degree loss of range of 
motion due to pain in the spine.  

An examination was conducted by VA in July 1999.  At that 
time, the veteran reported that he had had no change since 
the examination that had been performed in January 1999.  He 
stated that he had been given a lumbosacral support several 
years ago for discomfort of the lower back.  He complained of 
difficulty at the end points of range of motion with forward 
flexion, but there was no interference with activities of 
daily living.  Examination of the dorsal-lumbosacral spine 
showed the iliac crest to be symmetrical.  There was a 
flattened lordosis, no scoliosis, and no paralumbar spasm.  
Range of motion was limited because of low back complaints.  
Forward flexion was to 60 degrees, with normal being 90 
degrees; extension to 20 degrees, with normal being 35 
degrees; lateral side bending to 30 degrees, with normal 
being 40 degrees; and rotation to 30 degrees, with normal 
being 35 degrees.  No spasms were palpated.  The assessment 
was of status post sprain/strain of the dorsal spine, with 
discomfort, subtle scoliosis and mild degenerative changes.  
In the opinion of the examiner, the veteran did not have any 
excessive fatigability, weakness, pain or incoordination due 
to disability of the dorsal spine.  

An examination was conducted by VA in April 2005.  The 
veteran's medical records and medical history were reviewed.  
It was noted that X-ray studies showed degenerative changes 
with anterior osteophytes at most disk levels of the thoracic 
spine.  On examination, it was noted that the veteran groaned 
and winced in pain with all movements of his upper and lower 
back.  In standing erect, there was a 15 degree forward 
flexion at the lumbar level.  No pelvic tilt was noted.  No 
scoliosis could be appreciated on gross inspection of the 
thoracic spine.  No paraspinal muscle asymmetry was noted, 
but there was tenderness to palpation over the right thoracic 
mid-lower spine as well as at the cervicothoracic spine 
level, where there was definite midline tenderness.  After 
palpation of the right lower thoracic paraspinal muscles, he 
complained of a local tingling sensation.  The angle of 
minimal thoracic kyphosis was 10 degrees, with normal being 0 
degrees.  Thoracic flexion was measured to be to 45 degrees, 
with normal being to 50 degrees.  Lumbar flexion was to 30 
degrees, with normal being to 90 degrees.  Extension was to 
10 degrees, with normal being to 30 degrees.  Left lateral 
bending was to 20 degrees, with a pulling sensation in the 
mid back, with 30 degrees being normal.  Right lateral 
bending was to 30 degrees.  Rotation was to 30 degrees to the 
left and to 20 degrees to the right, with normal being to 45 
degrees.  There was no lower extremity muscle asymmetry and 
no sensory deficits detected.  Deep tendon reflexes were two 
plus with equivocal bilaterally straight leg raises.  On 
repetitive exertional testing, because of the marked right 
knee pain and reliance on a cane for balance.  With 
repetitive thoracolumbar rotation, both to the left and the 
right, there was no decrease in the motion arc at 10 out of 
10 repetitions, but increase in pain in the right mid thorax 
of the paraspinal level with increased tightness was noted.  
It was estimated that there was an additional 10 degrees of 
functional impairment of both left and right thoracodorsal 
rotation on the basis of repetitive use due to pain with use 
and limited endurance.  Weakness and increased fatigability 
were not characteristic.  Pain with use had the major 
functional impact.  The diagnosis was chronic muscular strain 
with degenerative arthritis.  

For slight limitation of motion of the thoracic spine, a 
noncompensable rating is warranted.  A 10 percent rating is 
warranted for moderate or severe limitation of motion.  
38 C.F.R. § 4.71a, Code 5291 (effective prior to September 
2003).  A 20 percent rating for disability of the thoracic 
spine requires favorable ankylosis.  38 C.F.R. § 4.71a, Code 
5288 (effective prior to September 2003).  

It is noted that the regulatory criteria for the evaluation of 
intervertebral disc syndrome (IDS) were revised in September 
2002, and that the diagnostic codes were revised, without 
substantive revision of the criteria themselves, in September 
2003.  The veteran has not exhibited symptoms of IDS and has 
not been diagnosed as having IDS.  Therefore, evaluation under 
the criteria for IDS, either old or new, is not appropriate.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  See 68 Fed. Reg. 
51456-51457 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

Examinations prior to the effective date of the new 
regulations regarding limitation of motion of the thoracic 
spine provide that, for a rating in excess of the currently 
assigned 10 percent, ankylosis of the thoracic spine would 
have to be demonstrated.  Review of the record fails to show 
any evidence of ankylosis of the thoracic spine.  Therefore, 
there is no indication of symptoms that would meet the 
criteria for a rating in excess of 10 percent for the 
thoracic spine disorder prior to the change in criteria that 
occurred in September 2003.  

Regulations that were established effective in September 2003 
provide that forward flexion of the combined thoracolumbar 
spine will warrant a 40 percent evaluation if limitation is 
shown to 30 degrees.  It is noted that the revised criteria 
do not separate the limitation of thoracic and lumbar motion, 
but provide that the evaluation will be based upon combined 
motion limitation.  For a rating in excess of 40 percent, 
that was assigned effective the date of the change in 
regulations in September 2003, unfavorable ankylosis of the 
entire thorocolumbar spine needs to be demonstrated.  As 
previously noted, ankylosis is not shown in the medical 
evidence of record.  As such, a rating in excess of the 
currently assigned 40 percent is not warranted.  


ORDER

The application to reopen a claim for service connection for 
bilateral knee disability is denied.  

A rating in excess of 10 percent for residuals of an injury 
of the thoracic spine, prior to September 26, 2003 and in 
excess of the current 40 percent evaluation is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


